The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 19, 2013

                 No. 04-12-00155-CR, 04-12-00156-CR, & 04-12-00157-CR

                                  Glen Edward FARMER,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
              Trial Court No. 2011CR9601A, 2011CR9602A, & 2011CR9603A
                      The Honorable Angus McGinty, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court